Citation Nr: 1233076	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  10-04 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
 San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 



INTRODUCTION

The Veteran had active military service from September 1964 to August 1966.

The appeal comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to a TDIU rating, as his service-connected posttraumatic stress disorder (PTSD), hypertension, diabetes mellitus, peripheral neuropathy of the upper and lower extremities secondary to diabetes mellitus, and erectile dysfunction renders him unemployable. 

Total disability ratings for compensation purposes may be assigned when the schedular rating for service-connected disabilities is less than 100 percent, when it is found that those disabilities are sufficient to produce unemployability without regard to advancing age.  If unemployability is the result of a single service-connected disability, that disability must be rated at 60 percent or more.  If it is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  See 38 C.F.R. § 4.16(a) (2011).

The Veteran is currently rated 30 percent disabled for PTSD, 30 percent disabled for hypertension, 20 percent disabled for diabetes, 10 percent disabled for peripheral neuropathy of the upper right extremity, 10 percent disabled for peripheral neuropathy of the upper left extremity, 10 percent disabled for peripheral neuropathy of the lower right extremity, 10 percent disabled for peripheral neuropathy of the lower left extremity, and noncompensable for erectile dysfunction.  The Veteran has a combined disability rating of 80 percent.  His diabetes and peripheral neuropathy are of common etiology, and combine to a 40 percent rating.  Thus the Veteran meets the threshold rating criteria of 38 C.F.R. § 4.16(a) (2011).  

The Board notes that the Veteran has a number of other non-service connected disabilities including obesity, hypothyroidism, chronic venous insufficiency, left hand intention tremors, and cataracts. 

Although the Veteran was given VA examinations to determine the current nature and severity of his service connected PTSD and diabetes disorders, a general medical opinion determining if the Veteran is unemployable based on the combined impairment of all service-connected disabilities has not been obtained.  As such, a new VA examination and opinion is necessary to determine entitlement to TDIU. 

Finally, the Board notes that post-service treatment records that have been associated with the claims file pertain to VA and private medical treatment received by the Veteran through October 2008.  However, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review should be conducted of the electronic file, and if documents contained therein are deemed to be relevant to the issue on appeal and are not duplicative of those already found in the paper claims file, action should be taken to assure that those records are made available (whether by electronic means or by printing) to any medical provider who is asked to review the claims files and provide medical opinions in conjunction with the development requested herein.  38 C.F.R. § 3.159(c)(1) and (2).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and obtain the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA which treated the Veteran for service-connected disorders since October 2008.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

2.  The Veteran should be afforded a VA examination to assess the combined impairment resulting from the service-connected PTSD, hypertension, diabetes mellitus, peripheral neuropathy of the upper and lower extremities, and erectile dysfunction.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

Following the examination, the examiner is requested to provide an opinion describing the combined effect of the service-connected disorders on the Veteran's ability to engage in substantially gainful employment.  The opinion should include a statement as to whether it is as likely as not (50 percent or greater probability) that the Veteran is unable to obtain and/or retain gainful employment as a result of his service-connected PTSD, hypertension, diabetes mellitus, peripheral neuropathy of the upper and lower extremities, and erectile dysfunction (without consideration of any impairment due to nonservice-connected disabilities).  

The examiner should set forth all examination findings along with the rationale for any conclusions reached.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

4.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


